Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that none of the cited references teach the amended claim language, the examiner disagrees. Waugh teaches that the firebox is attached outside and below the kettle. 
Regarding the applicant’s argument that the proposed modification of Kuntz would change the operation of or render Kuntz inoperable the examiner disagrees. The modification changes the location of the firebox, not the principles of operation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kuntz (US 20100218754 A1), hereinafter Kuntz, in view of Schlosser (US 5036832 A), hereinafter Schlosser, in view of Waugh (US 5865099 A), hereinafter Waugh, and further in view of Kleinsasser (US 20130298894 A1), hereinafter Kleinsasser.

Regarding claim 1, Kuntz discloses a pelletized fuel delivery and combustion system for converting a charcoal kettle grill to a pelletized fuel grill (“The present invention encompasses an apparatus for connection to a barbecue to convert the barbecue to use fuel pellets. The apparatus may readily be installed on a barbecue, such as a kettle-type barbecue for example, or removed therefrom, as desired. The user can quickly and easily retrofit an existing standard or conventional barbecue to obtain the convenience and other advantages of fuel pellets” paragraph [0011]), the system comprising: 
a firebox configured for combustion of a pelletized fuel (“fire box 42” paragraph [0044]), wherein the pelletized fuel delivery and combustion system for converting a charcoal kettle grill to a pelletized fuel grill is mechanically mated to a kettle of a charcoal kettle grill (“The apparatus may readily be installed on a barbecue, such as a kettle-type barbecue for example, or removed therefrom, as desired” paragraph [0011]); 
a pelletized fuel delivery subsystem in communication with the firebox and operable to deliver pelletized fuel to the firebox at a controlled rate via an auger (“FIG. 15 shows an alternative embodiment of the device wherein the movable impeller for transporting fuel pellets from a hopper 28A to a discharge chute 38A is a motor driven rotatable screw conveyor 70” paragraph [0052]); 
a hopper configured to store pelletized fuel and to gravitationally deliver pelletized fuel to the auger of the pelletized fuel delivery subsystem (“FIG. 15 shows an alternative embodiment of the device wherein the movable impeller for transporting fuel pellets from a hopper 28A to a discharge chute 38A is a motor driven rotatable screw conveyor 70” paragraph [0052]); and 
wherein the pelletized fuel delivery and combustion system is configured to releasably mate to the exterior of the charcoal kettle grill kettle (“The apparatus may readily be installed on a barbecue, such as a kettle-type barbecue for example, or removed therefrom, as desired” paragraph [0011]).

    PNG
    media_image1.png
    646
    653
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    355
    551
    media_image2.png
    Greyscale

Kuntz does not disclose:
the firebox is positioned outside and below the kettle;
an electric heating element in communication with the firebox, wherein the electric heating element is operable to ignite pelletized fuel in the firebox; or
a flue component in communication with the firebox, wherein, when the pelletized fuel delivery and combustion system is mated to a charcoal kettle grill kettle having a plurality of damper holes in its base, the flue component is configured to interface with at least one of the plurality of damper holes.

However, Schlosser teaches a component (“mounting ring 60” column 4, line 46), the grill kettle having a plurality of damper holes in its base (“openings 18” column 3, line 32), the component is configured to interface with at least one of the plurality of damper holes (A path is provided through the holes and component).

    PNG
    media_image3.png
    389
    497
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    271
    482
    media_image4.png
    Greyscale

In view of Schlosser’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a component, the grill kettle having a plurality of damper holes in its base, the component is configured to interface with at least one of the plurality of damper holes as is taught in Schlosser, in the grill disclosed by Kuntz.
One would have been motivated to include a component, the grill kettle having a plurality of damper holes in its base, the component is configured to interface with at least one of the plurality of damper holes because Schlosser states “it is inescapable that uncollected ash can, unfortunately, be messy and dirty. It is, therefore, desirable to provide a means for disposal of such” (column 1, line 49). The grill of Kuntz is also a conventional grill and would benefit from the improved airflow control and ash collection features taught by Schlosser.

Kuntz, as modified by Schlosser, does not disclose:
the firebox is positioned outside and below the kettle;
an electric heating element in communication with the firebox, wherein the electric heating element is operable to ignite pelletized fuel in the firebox; or
wherein the component is a flue component in communication with the firebox.

However, Waugh teaches: 
the firebox is positioned outside and below the kettle (“smoker assembly 456” column 12, line 40); and
wherein the component is a flue component in communication with the firebox (“a vertically extending tubular or cylindrical main body portion 404” column 12, line 42).

    PNG
    media_image5.png
    533
    494
    media_image5.png
    Greyscale

In view of Waugh’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
the firebox is positioned outside and below the kettle; and
wherein the component is a flue component in communication with the firebox as is taught in Waugh, in the grill disclosed by Kuntz.
One would have been motivated to include: 
the firebox is positioned outside and below the kettle; and 
wherein the component is a flue component in communication with the firebox because Waugh states “The food to be smoked is placed on the top grill 38 inside the grill bowl 22 so that the food adsorbs the indirect heat and smoke from the smoker assembly 456… the aromatic smoke and steam vapors baste the food while the indirect heat slowly cooks the food” (column 13, line 32). Therefore, the location of the firebox taught by Waugh will provide a more indirect heat suitable for improving flavor and texture of the food.

Kuntz, as modified by Schlosser and Waugh, does not disclose an electric heating element in communication with the firebox, wherein the electric heating element is operable to ignite pelletized fuel in the firebox.

However, Kleinsasser teaches an electric heating element in communication with the firebox, wherein the electric heating element is operable to ignite pelletized fuel in the firebox (“An automatic igniter 21 is provided for starting the combustion. This includes an electrically heated glow element 21A” paragraph [0026]).

    PNG
    media_image6.png
    730
    607
    media_image6.png
    Greyscale

In view of Kleinsasser’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include an electric heating element in communication with the firebox, wherein the electric heating element is operable to ignite pelletized fuel in the firebox as is taught in Kleinsasser, in the grill disclosed by Kuntz.
One would have been motivated to include an electric heating element in communication with the firebox, wherein the electric heating element is operable to ignite pelletized fuel in the firebox because an “automatic igniter” as taught by Kleinsasser will simplify ignition of the pellets.

Regarding claim 5, Kuntz, as modified by Schlosser, Waugh, and Kleinsasser, discloses the pelletized fuel delivery and combustion system of claim 1, further comprising a smoke and thermal energy distribution plate configured to reside within the interior of grill kettle, wherein when the smoke and thermal energy distribution plate is placed in the interior of the grill kettle a space is defined beneath the smoke and thermal energy distribution plate (“The plate 52 is operable to diffuse flame and distribute heat generated by the fuel pellets in fire box 42 so that the plate is heated in its entirety in a substantially uniform fashion. The plate performs the function of a bed of coals in a standard barbecue and is operable to heat food on the cooking grill by radiant energy. The apertures 54 allow heat and some smoke to pass upwardly from the fuel pellets to impart a barbecue flavor to the meat”).

    PNG
    media_image7.png
    452
    278
    media_image7.png
    Greyscale

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kuntz, in view of Schlosser, in view of Waugh, in view of Kleinsasser, and further in view of Harper (WO 2013116946 A1), hereinafter Harper.

Regarding claims 2 and 3, Kuntz, as modified by Schlosser, Waugh, and Kleinsasser, discloses the pelletized fuel delivery and combustion system of claim 1. 

Kuntz, as modified by Schlosser, Waugh, and Kleinsasser, does not disclose:
a temperature sensor in electrical communication with an electronic controller configured to vary a rate of pelletized fuel delivery by the pelletized fuel delivery subsystem; or
wherein the electronic controller is operable to apply a proportional-integral-derivative control algorithm.

However, Harper teaches:
a temperature sensor (“a probe that extends into the cooking chamber 102 for measuring the temperature therewithin” page 11, line 2) in electrical communication with an electronic controller configured to vary a rate of pelletized fuel delivery by the pelletized fuel delivery subsystem (“knob 150 has an "off' position and a range of "on" positions corresponding to a range of auger 134 feed rates, and as a consequence corresponding to a range of cooking chamber 102 temperatures” page 12, line 20); and
wherein the electronic controller is operable to apply a proportional-integral-derivative control algorithm (“Those skilled in the art will recognize that a closed-loop control system, for example including a PID (Proportional/lntegral/Derivative) controller, could be added to control at least some of the auger motor 748, the igniter 762, the air pump 766, and the combustion fan 768 (perhaps as variable-output devices)” page 19, line 9).

In view of Harper’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
a temperature sensor in electrical communication with an electronic controller configured to vary a rate of pelletized fuel delivery by the pelletized fuel delivery subsystem; and
wherein the electronic controller is operable to apply a proportional-integral-derivative control algorithm as is taught in Harper, in the System disclosed by Christopherson.
One would have been motivated to include:
a temperature sensor in electrical communication with an electronic controller configured to vary a rate of pelletized fuel delivery by the pelletized fuel delivery subsystem; and
wherein the electronic controller is operable to apply a proportional-integral-derivative control algorithm because Harper states “It was observed that during normal use of the cooker 100, including opening and closing the lid portion 106 of the cooking chamber 102, these settings produced temperatures within the cooking chamber 102 that held steady within ±25 degrees Fahrenheit.” Therefore, including the feeding system of Harper will maintain the cooking temperature within a selected range without laborious monitoring.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuntz, in view of Schlosser, in view of Waugh, in view of Kleinsasser, and further in view of Yang (US 20200046163 A1), hereinafter Yang.

Regarding claim 6, Kuntz, in view of Schlosser, Waugh, and Kleinsasser, discloses the pelletized fuel delivery and combustion system of claim 5.

Kuntz, in view of Schlosser, Waugh, and Kleinsasser, does not disclose wherein the smoke and thermal energy distribution plate comprises at least one foot component for stabilization.

However, Yang teaches wherein the smoke and thermal energy distribution plate comprises at least one foot component for stabilization (“evenly distribute heat from the flame across a bottom of the drip pan assembly 522” paragraph [0086] and “the drip pan assembly 522 on an underside of rods 1002A, 1002B” paragraph [0085]).

    PNG
    media_image8.png
    247
    566
    media_image8.png
    Greyscale

	Kuntz, in view of Schlosser, Waugh, and Kleinsasser, does not disclose the claimed support structure. Yang teaches the claimed support structure. The substitution of one known element (the support structure of Kuntz) for another (the support structure of Yang) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the support structure taught in Yang would have yielded predictable results, namely, support for the distribution plate within the cooking chamber Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Regarding claim 7, Kuntz, in view of Schlosser, Waugh, and Kleinsasser, discloses the pelletized fuel delivery and combustion system of claim 5. 

Kuntz, in view of Schlosser, Waugh, and Kleinsasser, does not disclose wherein the smoke and thermal energy distribution plate comprises a slanted bottom surface and a byproduct drain located at a lower end of the slanted bottom surface.

However, Yang teaches wherein the smoke and thermal energy distribution plate comprises a slanted bottom surface and a byproduct drain located at a lower end of the slanted bottom surface (“The oil transport conduit/channel 1012 may convey oil in liquid state from the drip pan 524 to an oil collection container (not shown)” paragraph [0074]).

    PNG
    media_image9.png
    183
    556
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    725
    422
    media_image10.png
    Greyscale

In view of Yang’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the smoke and thermal energy distribution plate comprises a slanted bottom surface and a byproduct drain located at a lower end of the slanted bottom surface as is taught in Yang, in the grill disclosed by Kuntz.
One would have been motivated to include wherein the smoke and thermal energy distribution plate comprises a slanted bottom surface and a byproduct drain located at a lower end of the slanted bottom surface because draining the byproducts to a separate container will simplify disposal of the byproducts.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuntz, in view of Schlosser, in view of Waugh, in view of Kleinsasser, and further in view of Davis (US 1504102 A), hereinafter Davis.

Regarding claim 8, Kuntz, as modified by Schlosser, Waugh, and Kleinsasser, discloses the pelletized fuel delivery and combustion system of claim 5, wherein the smoke and thermal energy distribution plate comprises a plurality of openings positioned for distributing smoke from the space beneath the smoke and thermal energy distribution plate (Elements 54 of Kuntz).

Kuntz, as modified by Schlosser, Waugh, and Kleinsasser, does not disclose wherein the openings are slits.

However, Davis teaches wherein the openings are slits (“These heat radiating plates are of corrugated formation as shown in Figures 4, 5 and 6, and parallel rows of slots 24” page 2, line 20).

    PNG
    media_image11.png
    377
    291
    media_image11.png
    Greyscale

Kuntz, as modified by Schlosser, Waugh, and Kleinsasser, does not disclose that the openings are slit shaped. However, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the shape of the slits. On the contrary, the applicant states “a plurality of slits or ports by and through which smoke may rise up and out of space 303.” Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the shape of the openings to be slits.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kuntz, in view of Schlosser, in view of Waugh, in view of Kleinsasser, and further in view of Getz (US 3559565 A), hereinafter Getz.

Regarding claim 9, Kuntz, as modified by Schlosser, Waugh, and Kleinsasser, discloses the pelletized fuel delivery and combustion system of claim 1.

Kuntz, as modified by Schlosser, Waugh, and Kleinsasser, does not disclose an adjustable foot component configured to adjust a height of the system.

However, Getz teaches an adjustable foot component configured to adjust a height of the system (“an adjustable ground support assembly generally referred to by reference numeral 82 having a tubular portion 84 to which a foldable leg assembly 86 is connected and from which the adjustable rod 88 extends held in any extensible position by the releasable lock device 90” column 2, line 74).

    PNG
    media_image12.png
    637
    519
    media_image12.png
    Greyscale

Kuntz, as modified by Schlosser, Waugh, and Kleinsasser, does not disclose adjustability. However, the court has held that adjustability, where needed, is not a patentable advance (In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954)). In this case, Getz shows that it is sometimes necessary to adjust the height of a device in relation to a grill. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to make the system as modified vertically adjustable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Freeman (US 20130327259 A1) “A control board communicating with an igniter, at least one thermocouple, a combustion fan, and the electric motor allow a user to set a desired parameter which controls the rate of pelletized fuel feed and temperature and operating conditions”

    PNG
    media_image13.png
    700
    522
    media_image13.png
    Greyscale

Tucker (US 20150320259 A1) “The controller 40 is connected to a thermocouple 82, which signals temperature in the heat distribution chamber 16 to the controller. Responsive to the received temperature information, the controller adjusts operation of the fuel feed motor 38, igniter 41, and fan motor 76 to maintain the gas in the heat distribution chamber 16 within a desired temperature range”

    PNG
    media_image14.png
    513
    546
    media_image14.png
    Greyscale

Traeger (US 10436439 B1) “The wood pellet burner unit can include a wood pellet fire pit, a wood pellet kettle burner, a wood pellet barbeque burner, and/or a wood pellet smoker, or the like”
Walters (US 20180325314 A1) “The shell of the grill may be made with a material that has good insulation properties, such as clay, ceramic, refractory material, earthen material, cement rock, or terra cotta material. In some situations, the shell may be made using less expensive materials such as metal. A steel kettle may also be used”

    PNG
    media_image15.png
    612
    564
    media_image15.png
    Greyscale

Jacoby (US 20130206015 A1) Figure 2 shows a thermostatically controlled device that is ostensibly connected to a damper hole of a kettle grill.

    PNG
    media_image16.png
    682
    395
    media_image16.png
    Greyscale

Traeger (US 4823684 A) “The baffle plate is removably supported in this position as by legs 92 which may be joined either to the underside of the baffle pan or to the base of the barbecue pan with their opposite extremities unsecured” and “The housing is supported on the underside of the pan through bolts 80 which extend upwardly from top wall 36 and through accommodating bores provided in the bottom of the pan, with securement completed using nuts screwed onto the protruding ends of the bolts. Gasket material 84 may be provided intermediate the top wall of the housing and the underside of the barbecue pan. Additional securement of the housing beneath the barbecue pan may be provided by securing a portion of the hopper to the side of the pan in an appropriate manner”

    PNG
    media_image17.png
    567
    540
    media_image17.png
    Greyscale

Carlson (US 0652531 A) 

    PNG
    media_image18.png
    364
    247
    media_image18.png
    Greyscale


Schlosser (US 4416248 A) shows a conventional kettle damper

    PNG
    media_image19.png
    405
    346
    media_image19.png
    Greyscale

Glaser (US 3611915 A) “promote appropriate ventilation by airflow through a damper device 59 in said fire bowl 1” 

    PNG
    media_image20.png
    554
    625
    media_image20.png
    Greyscale


Bergfield (US 3131685 A) “hook portion 18 being adapted to engage the upper rim edge of pan A”
Harper (WO 2013116946 A1) 

    PNG
    media_image21.png
    731
    542
    media_image21.png
    Greyscale


Berger (US 5104080 A) “a downwardly facing U-shaped end segment at one end of each of said vertically extending bracket portions, said U-shaped end segment being shaped to be hooked over the rim o said upstanding housing wall”
Jones (US 20130255546 A1) “In the running mode, the controller 518 controls the feed rate of the auger 514 as a function of the room air temperature indicated by the room air temperature sensor 702. In one embodiment, this feed rate as determined based on the room air temperature via a proportional integral derivative algorithm (i.e., via a PID control scheme)”
Cornfield (US 20040211406 A1) “The grilling surface 200 is aligned at an incline and any fluids produced by food on the grilling surface 200 flow downwardly between the ribs 204, into and along the arcuate channels 207, 209, through the first through hole 206 and into the reservoir 22. Thus, undesirable cooking fluids such as grease and fat will be quickly and efficiently removed from the food item providing for a healthy grilling process”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799